Citation Nr: 0721103	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2005, for the grant of service connection for a bipolar 
disorder. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1995 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In February 2007, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.  


FINDINGS OF FACT

1. In a rating decision in January 2002, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder, schizophreniform disorder; after the veteran was 
notified of the adverse determination and of her appellate 
rights, she did not appeal the rating decision. 

2. The current application to reopen the claim of service 
connection for a psychiatric disorder was received at the RO 
on January 31, 2005, and there was no pending claim, formal 
or informal, before January 31, 2005. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
2005, for the grant of service connection for a bipolar 
disorder are not met.  38 U.S.C.A. § 5110(b) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for a bipolar disorder by letters, dated in 
February and March 2005.  Where, as here, the claim of 
service connection has been granted and a disability rating 
has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim of service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional notice under 38 U.S.C.A. § 
5103(a).  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) is 
no longer applicable in the claim for an earlier effective 
date for the grant of service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The effective date for the grant of service connection 
based upon new and material evidence, other than evidence 
from service department records, which was received after the 
final disallowance of a claim, is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.  A claim or application means a communication 
formal or informal in writing requesting a determination of 
entitlement to a benefit. 38 C.F.R. §  3.1.



Factual Background

In September 1999, the veteran filed her original claim of 
service connection for a psychiatric disorder, which was 
finally adjudicated by the RO in a rating decision, dated in 
January 2002.  After the veteran was notified of the adverse 
determination and of her appellate rights, she did not appeal 
the rating decision of January 2002. 

On January 31, 2005, the RO received the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder.  In a rating decision, dated in June 
2005, the RO granted service connection for a psychiatric 
disorder, bipolar disorder, effective from January 31, 2005, 
the date of receipt of the application to reopen the claim of 
service connection for a psychiatric disorder. 

In February 2007 at her hearing, the veteran indicated that 
she was not alleging clear and unmistakable error in the 
rating decision of January 2002 by the RO. 

Analysis

As the veteran did not appeal the rating decision of January 
2002 by the RO, denying service connection for a psychiatric 
disorder, the rating decision became final by operation of 
law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

When the RO has denied a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105(c).  

It is well established that the effective-date statute, 
38 U.S.C.A. § 5110, does not allow VA to reach back to the 
date of the original claim as a possible effective date for 
the award of service connection that is predicated on a 
reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 
(2002), affm'd, 349 F.3d 1326 (Fed. Cir. 2003).  

The effective date of an award based on the veteran's 
application to reopen a final decision on the basis of new 
and material evidence is generally the date that the 
application to reopen was filed.  In this case, the veteran's 
application to reopen was filed at the RO on January 31, 
2005, which in accordance with 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400(q)(1)(ii), the RO assigned as the effective date for 
the grant of service connection for a bipolar disorder. 

There are several recognized exceptions to the general rule.  
Under 38 C.F.R. § 3.155, any communication or action 
indicating intent to reopen a claim from a veteran may be 
considered an informal claim.  Such informal claim must 
expressly or impliedly identify the benefit sought.   

The veteran argues that the effective date for service 
connection for bipolar disorder should be April 9, 2004, when 
the diagnosis was documented by VA, and the documentation 
constitutes an informal claim.  

The mere existence of a VA record can not be construed as an 
informal without some intent by the claimant to apply for a 
benefit.  The VA record of April 2004 does not constitute a 
communication in writing from the veteran indicating the 
intent to apply for service connection for a psychiatric 
disorder.  38 C.F.R. §§ 3.1, 3.155. 

Also, the receipt of the VA record of April 2004 can not be 
accepted as an informal claim to reopen under 38 C.F.R. 
§ 3.157(b) because the regulation is predicated on a prior 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability was not 
compensable in degree, which is not shown.   Leonard v. 
Principi, 17 Vet. App. 447, 450-51 (2004).  

Also, the veteran has not sought revision of the effective 
date on the basis of clear and unmistakable error in the 
rating decision of January 2002. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

An effective date earlier than January 31, 2005, for the 
grant of service connection for a bipolar disorder is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


